Citation Nr: 1814055	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-21 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of overpayment of aid and attendance benefits in the amount of $60,042.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from May 1946 to April 1947.  He died in February 1987, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision issued by the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Montgomery, Alabama, currently has jurisdiction of the claim.  

In April 2015, the appeal was remanded to the RO so that a hearing before a Veterans Law Judge could be scheduled.  The record shows that the hearing was scheduled for October 2016, but the appellant did not attend.  As no further communication has been received from the appellant regarding a hearing, the Board considers the request to be withdrawn.


FINDINGS OF FACT

1.  In August 2007, the appellant filed for aid and attendance benefits, claiming no net worth and no income except Social Security on her application. 

2.  In September 2013, the appellant submitted multiple VA Forms 21-0518-1, Improved Pension Eligibility Verification Report, which showed assets for 2010 of $144,222, for 2011 of $146,069, for 2012 of $170,101, and for 2013 of $30,000. 

3.  In November 2013, VA notified the appellant that her entitlement to benefits had changed and that she had been paid $60,042 more than she was entitled to receive. 

4.  The overpayment of aid and attendance benefits in the amount of $60,042 was properly created because the appellant did not report her net worth when she applied for benefits. 

5.  The overpayment was the result of misrepresentation and bad faith on the part of the appellant.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of aid and attendance benefits in the amount of $60,042 is precluded by reason of bad faith on the part of the appellant.  
38 U.S.C. §§ 5302, 6102 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on part of the person having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C. §§ 5302 (a), (c); 38 C.F.R. § 1.963. 

"Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965(b)(2).

The appellant was granted aid and attendance benefits in an August 2007 rating decision, effective August 1, 2007.  On her August 2007 application for benefits, she denied having any assets or net worth, responding $0 to all line items in that section of the form.  In September 2013, she reported assets for 2010 of $144,222, for 2011 of $146,069, for 2012 of $170,101, and for 2013 of $30,000.  Assets in 2013 appear to have been reduced due to the sale of property, even though in her October 2013 request for waiver, she stated that the only net worth she had was in land that did not produce any income.  

The appellant has argued that she did not intentionally or knowingly cause the debt and has indicated that she has dementia that impaired her ability to understand what information she was required to report to VA.  In support of her contentions, she submitted statements from Dr. AJO, her physician, and Mr. AWM, the family attorney.  Dr. AJO stated that he had been treating the appellant for dementia with mixed vascular and Alzheimer's features for several years and that her disability has caused her to make poor financial and living decisions and requires her family to make day to day decisions for her.

Mr. AWM stated that the appellant had completed many of the documents submitted to VA previously while suffering from symptoms of dementia and that he had helped the appellant's family assess and complete the documents requested.  The letter is somewhat vague as to what documents the attorney was referencing, but affording the benefit of the doubt to the appellant, the Board assumes the attorney is arguing that the documents completed by the appellant were the inaccurate reports of her net worth filed in 2007, and the reports of net worth and financial status filed in 2013 in connection with the overpayment and waiver request were completed by the family with the assistance of the attorney.  

However, while the Board accepts that over time the appellant's dementia has likely reduced her ability to accurately assess and report her financial status, nothing in the file at the time of her August 2007 application suggests that she was not sufficiently in control of her faculties to provide the requested information.  There is no indication that she was assisted by a caregiver or family member in doing so.  A July 2007 affidavit from her caregiver lists several areas in which she was assisting at that time, such as bathing and dressing and other physical activities, but the caregiver made no reference to her having cognitive deficiencies.  

The application was submitted to VA via the appellant's representative at the time, and appears to have been completed electronically, which suggests that the representative filled in the form.  Nevertheless, the appellant was responsible for providing the required information and signed the form.  The application reflects that she was capable of providing a response to all the questions asked, including various details, such as the Veteran's Social Security number and dates of service and dates of her marriage to the Veteran.  

Further, the appellant's income and net worth responses were not only inaccurate, but each was deliberately stated as ".00" with the exception of the report of Social Security benefits of $1,043.00.  Thus, the responses reflect that she knew that the information being requested was financial in nature and responded in an appropriate manner.  Further, the response regarding Social Security belies the contention that she was unable to provide accurate responses and that she was completely unaware that she had or needed to report any of her over $100,000 in assets. 
  
Dr. AJO does not give a detailed account of the appellant's decline over the last decade, and Mr. AWM is not competent to speak to the appellant's actual degree of incapacitation ten years ago when she completed the application.  In light of the above, the Board does not find the reports that the appellant was too incapacitated to understand what was being asked and how to respond properly at the time of her August 2007 application for aid and attendance benefits to be credible.  

Consequently, the appellant was at fault in the creation of the overpayment of $60,042 and that her actions in misrepresenting her net worth on her application for aid and attendance benefits were done in bad faith.  The request for waiver of the overpayment of $60,042 is therefore denied. 

VA's duties to notify and assist claimants under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to cases involving the waiver of recovery of overpayments.  Barger v. Principi, 16 Vet. App. 132 (2002).  Therefore, no further discussion of VCAA duties to notify or assist is necessary in this case.


ORDER

A waiver of overpayment of aid and attendance benefits in the amount of $60,042 is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


